UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53274 Farm Lands of Guinea, Inc. (Exact name of registrant as specified in its charter) Nevada 83-0510954 (State or other jurisdiction of incorporation) (IRS Employer Identification Number) 401 Atlantic Suites, Europort, Gibraltar (Address of principal executive offices) + (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was Required to submit and post such files).x Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨Yesx No As of February 10, 2012, there were outstanding 9,208,335shares of the registrant’s common stock, par value $.001. TABLE OF CONTENTS Page PART IFinancial Information Item 1. Financial Statements. 3 Consolidated Balance Sheets as of December 31, 2011 (Unaudited) and September 30, 2011 4 Consolidated Statements of Operations and Comprehensive Loss for the three months ended December 31, 2011 and 2010, and for the period from inception (August 9, 2010) to December 31, 2011 (Unaudited) 5 Consolidated Statements of Cash Flows for the three months ended December 31, 2011 and 2010, and for the period from inception (August 9, 2010) to December 31, 2011 (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 16 Item 4T. Controls and Procedures 21 PART IIOther Information Item 6. Exhibits. 22 Signatures 23 2 PART I – FINANCIAL INFORMATION ITEM1. FINANCIAL INFORMATION Farm Lands of Guinea, Inc. (A Development Stage Company) Index to Consolidated Financial Statements Contents Page(s) Consolidated Balance Sheets as of December 31, 2011 (Unaudited) and September 30, 2011 4 Consolidated Statements of Operations and Comprehensive Loss for the three months ended December 31, 2011, the three months ended December 31, 2010, and the period from inception (August 9, 2010) to December 31, 2011(Unaudited) 5 Consolidated Statements of Cash Flows for the three months ended December 31, 2011, the three months ended December 31, 2010, and the period from inception (August 9, 2010) to December 31, 2011(Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7to 15 3 FARM LANDS OF GUINEA, INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS December 31,2011 September 30, 2011 (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable - related parties Investments Prepayments Total current assets FIXED ASSETS Project development costs Property & equipment, net TOTAL ASSETS $ $ LIABILITIES AND EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable & accruals $ $ Accounts payable - related parties Derivative liability TOTAL LIABILITIES FARM LANDS OF GUINEA'S STOCKHOLDERS' EQUITY (DEFICIT) Common stock:$0.001 par value, 9,208,335 shares issued and outstanding at December 31, 2011, and at September 30, 2011 Additional paid in capital Deficit accumulated in development stage ) ) Accumulated other comprehensive loss ) ) TOTAL FARM LANDS OF GUINEA'S STOCKHOLDERS' EQUITY (DEFICIT) Non controlling interests ) ) TOTAL EQUITY (DEFICIT) TOTAL LIABILITIES AND EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 FARM LANDS OF GUINEA, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) Inception (August 9, 2010) Three months ended Three months ended Through December 31, 2011 December 31, 2010 December 31, 2011 Revenues $
